UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 31, 2010 HOME SYSTEM GROUP (Exact name of registrant as specified in its charter) Nevada 000-49770 43-1954776 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) Oceanic Industry Park Sha Gang Highway, Gang Kou Town, Zhongshan City Guangdong Province, P.R. China (Address of principal executive offices) 347-624-5699 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. On May 31, 2010, Home System Group (the “Company”) through its wholly-owned subsidiary, Zhongshan City Weihe Appliances Co., Ltd. (“Weihe”), a company organized under the laws of the People’s Republic of China (“PRC”), entered into an Equity Ownership Transfer Agreement (the “Acquisition Agreement”) with Zhongshan Sanfan Electrical Appliance Co., Ltd. (“Sanfan”) and all the shareholders of Sanfan (the “Sellers”), pursuant to which the Company has agreed to acquire and Sellers have agreed to sell 90% of the Sellers’ equity interest in Sanfan. Pursuant to the terms of the Acquisition Agreement, Weihe will acquire for cash consideration of approximately $12,000,000, 90% of all outstanding equity interest in Sanfan. The total consideration for the acquisition of Sanfan is to be paid to the Sellers in five payments as follows: · $600,000 within 15 business days of the full execution of the Acquisition Agreement. · $1,800,000 within 15 business days of the completion of the registration of the transfer of90% of the outstanding equity interest in Sanfan to Weihe with the applicable regulatory government departments in the People’s Republic of China. · $2,400,000 within 15 business days of the satisfactory completion of the March 31, 2010 financial audit and the final determination of the consideration for the acquisition of Sanfan. · $3,600,000 upon the completion of the audit of Sanfan’s financial statements for the fiscal year 2010. · $3,600,000 by December 31, 2011. In the event the audit results of the financial statements of Sanfan shows that its actual net income for the twelve months ended March 31, 2010is less than $2,250,000, the cash consideration for the acquisition of Sanfan to be paid by Weihe shall be adjusted proportionally. A copy of abstract of Acquisition Agreement is filed as an exhibit to this Current Report on Form 8-K.The summary of the Acquisition Agreement set forth above is qualified by reference to such exhibit. Item 8.01 Other Events. On June 4, 2010, the Company issued a press release announcing the entry into the Acquisition Agreement.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information contained herein and in the accompanying exhibits is being furnished pursuant to “Item 8.01 Other Events.”The information contained herein and in the accompanying exhibits shall not be incorporated by reference into any of our filings, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing.The information in this report, including the exhibits hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections11 and 12(a)(2) of the Securities Act. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Form of Equity Ownership Transfer Agreement Press Release of Home System Group, June 4, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOME SYSTEM GROUP Date: June 4, 2010 By: /s/ Yu Lei Yu Lei Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Form of Equity Ownership Transfer Agreement Press Release of Home System Group, June 4, 2010 4
